Exhibit 10.4.10

 

Execution Version

 

PORTLAND NATURAL GAS TRANSMISSION SYSTEM

 

TENTH AMENDMENT TO AMENDED AND RESTATED PARTNERSHIP AGREEMENT

 

THIS TENTH AMENDMENT TO AMENDED AND RESTATED PARTNERSHIP AGREEMENT (this “Tenth
Amendment”) is entered into as of the 11th day of February, 2005 by and among
TCPL Portland Inc., a Delaware corporation, (“TCPL Portland”) and Northern New
England Investment Company, Inc., a Vermont corporation, (“NNEIC”).

 

WHEREAS, TCPL Portland and NNEIC currently constitute all of the partners (the
“Current Partners”) in Portland Natural Gas Transmission System, a Maine general
partnership, (the “Partnership”) and are the remaining parties to the Portland
Natural Gas Transmission System Amended and Restated Partnership Agreement dated
as of March 1, 1996, as amended by the First Amendment thereto, dated as of
May 23, 1996, the Second Amendment thereto, dated as of October 23, 1996, the
Third Amendment thereto, dated as of March 17, 1998, the Fourth Amendment
thereto, dated as of March 31, 1998, the Fifth Amendment thereto, dated as of
September 30, 1998, the Sixth Amendment thereto, dated as of June 4, 1999, the
Seventh Amendment thereto, dated as of June 28, 2001, the Eighth Amendment
thereto, dated as of September 29, 2003 and the Ninth Amendment thereto, dated
as of December 3, 2003 (as amended, the “Partnership Agreement”); and

 

WHEREAS, the Current Partners wish to amend the Partnership Agreement in respect
of certain obligations of the Partners to make Capital Contributions to fund
certain Incremental Expansions and in respect of the timing of Management
Committee meetings.

 

NOW THEREFORE, in consideration of the mutual covenants set forth herein, and
other good and valuable consideration, it is agreed as follows:

 

1.                                      Definitions. Capitalized terms used but
not defined in this Tenth Amendment (including in the recitals above) shall have
the meanings assigned to such terms in the Partnership Agreement

 

2.                                      Capital Contribution for Incremental
Expansion. Article 3 of the Partnership Agreement is amended as follows:

 

(a)                                 § 3.2.2 is amended by adding the following
words to the beginning of the second sentence thereof, “Subject to the terms of
§ 3.6,”.

 

(b)                                 § 3.2.3 is amended by adding the following
words at the beginning thereof, “Subject to the terms of § 3.6,”

 

(c)                                  The following § 3.6 is hereby added:

 

--------------------------------------------------------------------------------


 

“3.6           Right to Decline to Make Certain Capital Contributions.

 

3.6.1.                  Declining Partner; Qualifying Incremental Expansions.
Notwithstanding any other provision in this Article 3 to the contrary, in the
event that the Management Committee requires a Capital Contribution from any
Partner pursuant to §§ 3.2.2, 3.2.3 or 3.3.1 which is related to an Incremental
Expansion where the estimated cost of such Incremental Expansion, as established
by the Operator in accordance with § 2.11.2, exceeds Twenty-Five Million Dollars
U.S. ($25,000,000 U.S.) (a “Qualifying Incremental Expansion”), any Partner
whose representative on the Management Committee has not voted in favour of the
development or the construction of the proposed Qualifying Incremental Expansion
pursuant to the terms of §§ 2.11.3 or 2.12.2, as the case may be, shall be
entitled to decline making any Capital Contribution related to the Qualifying
Incremental Expansion and such election shall be binding on the Partners and the
Partnership. Any such Partner exercising its right to decline to make such
Capital Contribution for a Qualifying Incremental Expansion shall be referred to
herein as a “Declining Partner” A Partner shall give written notice (a “Decline
Notice”) of its intent to be a Declining Partner to the Partnership and the
other Partner(s) within thirty (30) days following the date of any decision of
the Management Committee, if a Representative (or Alternate Representative) of
the Declining Partner attended the Management Committee meeting, or thirty (30)
days from receipt of a copy of the minutes at such meeting, if no Representative
(or Alternate Representative) of the Declining Partner attended such meeting, to
proceed with the development or the construction, as the case may be, of a
Qualifying Incremental Expansion. A Partner that fails to deliver a Decline
Notice as stipulated herein shall be deemed to have waived its rights to be a
Declining Partner in respect of such Qualifying Incremental Expansion.

 

3.6.2                     Rights and Obligations of Declining Partner.
Notwithstanding any provisions in this Agreement to the contrary, a Declining
Partner shall have no obligation to become an obligor, surety or guarantor of or
with respect to any financing arranged by the Partnership in connection with
such Qualifying Incremental Expansion, nor shall it be required to provide any
collateral or security in connection with any such obligation, surety or
guarantee. For the avoidance of doubt, to the extent that the Partnership or’
the participating Partner(s) incur any costs, obligations or liabilities related
to a Qualifying Incremental Expansion, the Partner(s) agree that the
participating Partner(s) and the Partnership shall have no recourse against the
Declining Partner to require a Capital Contribution from the Declining Partner.
A Declining Partner shall not, as a result of its decision to decline to make a
Capital Contribution as permitted in this § 3.6, be deemed a Defaulting Partner
or a Withdrawn Partner, as defined in this Agreement, nor shall the Partner’s
election to become a Declining Partner in any way be construed as a breach of
this Agreement, nor deprive any Partner of any right hereunder, except as
specifically set forth in this Agreement.

 

2

--------------------------------------------------------------------------------


 

3.6.3                     Dilution of Declining Partner. If the participating
Partner(s) provides the Capital Contribution for a Qualifying Incremental
Expansion which the Declining Partner has elected not to provide, then the
Percentage Interest of the Declining Partner shall be diluted as provided
hereunder upon receipt by the Partnership of each Capital Contribution made in
accordance with §§ 3.2.2, 3.2.3 or 3.3.1 from the participating Partner(s). The
Percentage Interest of the Declining Partner shall be reduced and the Percentage
Interest of the participating Partner(s) increased, each on a dollar-for-dollar
basis, based on the Capital Accounts of each Partner after giving effect to each
Capital Contribution by the participating Partner(s) in connection with the
Qualifying Incremental Expansion. For greater certainty, the adjusted Percentage
Interest of the participating Partner(s) shall be that percentage derived from a
fraction, the numerator of which shall be the Capital Account of the
participating Partner(s) and the denominator of which shall be the aggregate of
the Capital Accounts of all Partner(s), where each of the numerator and
denominator shall include the contribution(s) made by the participating
Partner(s) to fund the Capital Contribution which was declined by the Declining
Partner The adjusted Percentage Interest of the Declining Partner shall be that
percentage derived from a fraction, the numerator of which shall be the Capital
Account of the Declining Partner and the denominator of which shall be the
aggregate of the Capital Accounts of all Partners, where the denominator shall
include the contribution(s) made by the participating Partner(s) to fund the
Capital Contribution which was declined by the Declining Partner. The total of
the Percentage Interests will equal 100%. For illustrative purposes only, if
Partner A’s Capital Account sits at $300 and Partner’s B’s Capital Account sits
at $200, the respective Percentage Interests would be 300/500 = 60% for Partner
A and 200/500 = 40% for Partner B. If Partner B elects not to participate in an
Incremental Expansion that costs $100 and Partner A elects to contribute Partner
B’s share, the resulting adjusted Percentage Interests will be as follows;
Partner A — 400/600 = 66 2/3%, and Partner B — 200/600 = 33 1/3%.

 

3.                                      Management Committee Meetings. The first
sentence of § 7.2.3 is amended to read as follows:

 

“The Chairman shall preside at all meetings of the Management Committee, which
shall meet at least quarterly unless the Management Committee, by unanimous
consent, determines otherwise in writing.”

 

4.                                      Effect on Partnership Agreement. Except
as expressly set forth herein, the Partnership Agreement and all of the
representations, warranties, covenants and agreements contained therein remain
in full force and effect for the benefit of the parties thereto and hereto, and
their permitted successors and assigns.

 

5.                                      Counterparts. This Tenth Amendment may
be executed in counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Tenth Amendment to be
executed and attested by their’ duly authorized representatives effective as of
the date first set forth above.

 

 

TCPL PORTLAND INC.

 

 

 

 

 

By:

/s/ Craig R. Frew

 

 

 

 

 

Title:

Craig R. Frew, President

 

LEGAL

/s/ [ILLEGIBLE]

 

 

 

 

 

CONTENT

By:

/s/ Ron Cook

 

 

 

RON COOK

 

 

 

 

 

 

Title:

VICE PRESIDENT - TAXATION

 

 

 

 

 

 

 

 

NORTHERN NEW ENGLAND INVESTMENT COMPANY, INC.

 

 

 

By:

/s/ [ILLEGIBLE]

 

 

 

 

Title:

President

 

 

4

--------------------------------------------------------------------------------